*190Dissenting Opinion by
Mr. Justice Musmanno:
I respectfully dissent from the strictures in the Majority Opinion addressed to the attorney for St. Peter’s Church. I do not believe that the Majority would deal harshly with an attorney making every effort to save the life of a client sentenced to death. The Church in this case is a living body to its parishioners, and the attorney representing those parishioners is seeking, within the framework of the law, to save the life of one of the most venerable, revered, and architecturally beautiful structures in Pittsburgh.
I believe that counsel should have sought a continuance of the hearing scheduled for June 27th if he intended to be absent on that day, but, the appeal having intervened, he may have believed that the hearing automatically became postponed, and, in fact, it was. However, if he did commit error, it ivas an error committed on the side of overzealousness in his cause and if that error did no harm, I regret the severe censure appearing in the Majority Opinion.
Nor can I agree, considering the representations made to the lower Court, that its action entitles it to criticism.
Since the order of this Court advancing the date of argument on the appeal was not served on counsel for St. Peter’s Church before his departure, I believe that an opportunity should be allowed him to submit a written brief in support of his position, and that proceedings should be suspended for a reasonable period, awaiting the brief.